Scott, J.:
We are of opinion that the cause of action upon which the plaintiff sues is one which arose before the adjudication in bankruptcy. It was, therefore, a proper case for an ex parte order for security. The order, however, requires such security to be given only to secure one defendant. It should require such security for the' benefit of the defendants, and thus preclude demands for separate security for each defendant. It is the practice in this department to require, in a case like the present, only one undertaking for costs running in favor of all , the defendants. (Leftwick v. Clinton, 26 How. Pr. 26; Rothchild v. Wilson, 10 N. Y. Supp. 61; Perrin v. Whipple, 118 id. 1048.) If the defendants are of opinion that an undertaking for $250 is not sufficient, it is open to them to move, on notice,, for further security.
The order appealed from will be reversed, and the motion *94granted to the extent of modifying the order for security for costs in accordance with this opinion, with ten dollars costs and disbursements to the appellant.
Clarke, P. J., Dowling, Smith and Page, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion granted to extent stated in opinion. Order to be settled on notice.